DISSENTING OPINION.
GRAVES, J.
I concur fully as to what is said in sub-divisions one and two of this opinion. I have no doubt that a judge of this court in vacation can issue or direct the issuance of a writ of certiorari. Nor have I any doubt that it is the constitutional duty of this court to issue such writ, when it is called to the attention of this court, that one of the courts of appeals has neglected its constitutional duty to follow the latest ruling of this court upon the questions involved in the case such court is deciding.
*40I do not agree to the last snb-division of my brother's opinion, nor to the result reached. In my judgment the ruling of the Court of Appeals is not only in conflict with the cases suggested by the relator in this cause, but with several others which might have been mentioned. I therefore think the record of the Court of Appeals should be quashed.
Faris, J., concurs in these views.